Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is a non-final Office action in response to the RCE comprising the applicant’s remarks and claim amendment(s) submitted on 1/21/21. 

Allowable Subject Matter

Claims 1, 6-7, 23, 27-30, 34-36, 38-40, 45-49, 52, 59-65, and 67 are allowed.  The indicated allowability of claims 15, 18-20, 31, 33, 41-44, 50-51, 53, 55-58, 66 and 68 is withdrawn in view of the following 112 issues.  Rejections based on the 112 issues follow.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15, 18-20, 41-44, 51, 53, 55-58, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 15 recites “wherein the nanomaterials comprise metal, dielectrics, or semiconductors”.  The Specification only seems to teach wherein the nanomaterials comprise metal or semiconductors (not dielectrics).

Similarly, Claim 41 recites “wherein the nanomaterials comprise metal, dielectrics, and / or a semiconductors”.  The Specification only seems to teach wherein the nanomaterials comprise metal or semiconductors (not dielectrics).

Claims 18, 42 and 53 each recite the limitation(s) “depositing metal, dielectrics, or semiconductors on the nanomaterials to grow or enhance the nanomaterials in situ”.  The Specification only seems to teach the use of metal for this step (pg. 8).  
In response to the applicant’s remarks that the deposition of material onto nanomaterials is a well-established practice and the use of silver to enhance or grow in situ as taught in the specification is but one example whereby material is being deposited onto a nanomaterial-- this is extensible to a wide variety of other materials such as polymers, biomolecules, small molecules, conductors, semiconductors, dielectrics and even other nanomaterials; for example, Lei, Ting (Transactions of Nonferrous Metals Society of China, V. 17(6), (Dec 2007), pgs. 1343-1346) describes the deposition of polymers onto nanomaterials (attached as Exhibit A); additionally, Chaudhuri and Paria (Chem. Rev. 2012, 112, 4, 2373-2433) describe the deposition of various dielectrics and semiconductors, such as Pt, Ag, Au, C, Ag2Se, PdO, CdS, CdSe, CdTe, ZnO, SnO2, TiO2. PbS, ZnS, ZnSe, ZnTe HgS, etc ... , onto nanomaterials (attached as Exhibit B), whereas Cutler et al. (J Am. Chem. Soc. 2012, 134, 3, 1376-1391) describe the deposition of biomolecules onto nanomaterials (attached as Exhibit C);
Thus, one skilled in the art, based on the teachings and examples of the instant specification along with the general common knowledge in the art concerning the deposition of materials onto nanomaterials, would clearly understand that a wide variety of materials could be deposited on the instantly claimed nanomaterial pattern(s); thus, one skilled in the art would clearly appreciate that the Applicant had possession of the instantly claimed invention;
It is not entirely clear in this case if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the specific claimed product arising from the disclosed process.  “A "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species” (see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).
The ‘essential goal’ of the written description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed (In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977)).  The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880.  Because the original written description did not explicitly describe the deposition of specifically dielectrics or semiconductors on the nanomaterials to grow or enhance the nanomaterials in situ, Claims 18, 42 and 53 thus introduce new matter.

Claim 68 currently recites “depositing additional materials or molecules in solution or suspension”.  The “additional materials or molecules” of said deposition step is not specifically identified in said Claim, and the Specification only seems to teach the use of metal for this step (pg. 8).  It is further unclear as to whether the additional material is specifically a nanomaterial, or not.

Dependent claims fall herewith.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 50, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 recites the limitation “wherein steps b-e are repeated and the nanomaterials are deposited on the one or more reactive group sites” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  While parent Claim 1 refers to “one or more reactive groups,” it does not refer to “one or more reactive group sites”.  Rather, parent claim 1 only refers to “reactive group sites.”   Thus the scope of said limitation in Claim 31 is not entirely clear.

Similarly, Claim 50 recites the limitation “wherein steps b-e are repeated and the nanomaterials are deposited on the one or more reactive group sites” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  While parent Claim 36 refers to “one or more reactive groups,” it does not refer to “one or more reactive group sites”.  Rather, parent claim 36 only refers to “reactive group sites.”   Thus the scope of said limitation in Claim 50 is not entirely clear.

Similarly, Claim 66 recites the limitation “wherein steps b-e are repeated and the nanomaterials are deposited on the one or more reactive group sites” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  While parent Claim 59 refers to “one or more reactive groups,” it does not refer to “one or more reactive group sites”.  Rather, parent claim 59 only refers to “reactive group sites.”   Thus the scope of said limitation in Claim 66 is not entirely clear.

Dependent claims fall herewith.

Response to Arguments

112 Rejections
In response to the applicant’s remarks that the deposition of material onto nanomaterials is a well-established practice and the use of silver to enhance or grow nanomaterials in situ as taught in the specification is but one example whereby material is being deposited onto a nanomaterial-- this is extensible to a wide variety of other materials such as polymers, biomolecules, small molecules, conductors, semiconductors, dielectrics and even other nanomaterials; for example, Lei, Ting (Transactions of Nonferrous Metals Society of China, V. 17(6), (Dec 2007), pgs. 1343-1346) describes the deposition of polymers onto nanomaterials (attached as Exhibit A); additionally, Chaudhuri and Paria (Chem. Rev. 2012, 112, 4, 2373-2433) describe the deposition of various dielectrics and semiconductors, such as Pt, Ag, Au, C, Ag2Se, PdO, CdS, CdSe, CdTe, ZnO, SnO2, TiO2. PbS, ZnS, ZnSe, ZnTe HgS, etc ... , onto nanomaterials (attached as Exhibit B), whereas Cutler et al. (J Am. Chem. Soc. 2012, 134, 3, 1376-1391) describe the deposition of biomolecules onto nanomaterials (attached as Exhibit C);
Thus, one skilled in the art, based on the teachings and examples of the instant specification along with the general common knowledge in the art concerning the deposition of materials onto nanomaterials, would clearly understand that a wide variety of materials could be deposited on the instantly claimed nanomaterial pattern(s); thus, one skilled in the art would clearly appreciate that the Applicant had possession of the instantly claimed invention;
It is not entirely clear in this case if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the specific claimed product arising from the disclosed process.  “A "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species” (see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).
The ‘essential goal’ of the written description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed (In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977)).  The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880.  Because the original written description did not explicitly describe the deposition of specifically dielectrics or semiconductors on the nanomaterials to grow or enhance the nanomaterials in situ, Claims 18, 42 and 53 thus introduce new matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571)270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKI H WU/Examiner, Art Unit 1745